Title: 8th.
From: Adams, John Quincy
To: 


       I arose in the morning quite refresh’d, and immediately after breakfast went and took my station in the office. I began upon the first volume of Robertson’s history of Charles the V. which Mr. Parsons recommended as containing an account of the feudal institutions, from which were derived many of the laws which are now established in different parts of Europe.
       I have already read the book; but thought it would be best to peruse it again.
       I was no where this day, except at the office and my lodgings.
       Saturday evening: rather tedious.
      